Cite as 2013 Ark. 351

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-11-486

                                                    Opinion Delivered September   26, 2013

CAROLYN DIANNE ZACHRY                               APPEAL FROM THE JACKSON
                   APPELLANT                        COUNTY CIRCUIT COURT, 34CV-09-
                                                    99, HON. HAROLD S. ERWIN, JUDGE
V.

RAY HOBBS, DIRECTOR, ARKANSAS                       APPEAL DISMISSED.
DEPARTMENT OF CORRECTION
                       APPELLEE


                                        PER CURIAM

       On May 11, 2009, appellant Carolyn Dianne Zachry filed a pro se petition for writ of

habeas corpus in the Jackson County Circuit Court. In her petition, appellant states that she is

an inmate incarcerated in the Arkansas Department of Correction (ADC) at a facility in Jackson

County. The circuit court denied the petition, and appellant lodged this appeal.

       We dismiss the appeal because the Jackson County Circuit Court can no longer grant the

relief requested by appellant. An appeal from an order that denied a petition for postconviction

relief, including a petition for writ of habeas corpus, will not be permitted to go forward where

it is clear that the appellant could not prevail. Wilencewicz v. Hobbs, 2012 Ark. 230 (per curiam);

Fudge v. Hobbs, 2012 Ark. 80 (per curiam).

       Any petition for writ of habeas corpus to effect the release of a prisoner is properly

addressed to the circuit court in the county in which the prisoner is held in custody, unless the

petition is filed pursuant to Act 1780 of 2001. Wilencewicz, 2012 Ark. 230; Davis v. Hobbs, 2012

Ark. 167 (per curiam). Appellant’s petition was not filed under Act 1780, and the public records
                                      Cite as 2013 Ark. 351

of the ADC confirm that appellant is now incarcerated in a facility in Pulaski County.

       A circuit court does not have jurisdiction to release on a writ of habeas corpus a prisoner

not in custody in that court’s jurisdiction. Chestang v. Hobbs, 2011 Ark. 404 (per curiam);

Buckhanna v. Hobbs, 2011 Ark. 119 (per curiam). When a prisoner who seeks habeas relief is

transferred to a facility in a different county, the circuit court in the county where the prisoner

was previously incarcerated no longer has jurisdiction to issue and make a returnable writ.

Wilencewicz, 2012 Ark. 230. Although the Jackson County Circuit Court may have retained

subject-matter jurisdiction, it does not retain personal jurisdiction over the person in whose

custody the prisoner is detained, and an order by that court will not act to effect her release. Id.

This court will dismiss an appeal of the denial of a petition for writ of habeas corpus where the

appellant is no longer incarcerated in the county where her petition was filed because the court

can no longer grant the relief sought. Id.

       Appeal dismissed.

       J. Brooks Wiggins, for appellant.

       Dustin McDaniel, Att’y Gen., by: Ashley Argo Priest, Ass’t Att’y Gen., for appellee.




                                                 2